department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date uil se-tileo contact person identification_number contact number fax number employer_identification_number dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information provided we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below in your form_1023 application you stated that you were incorporated or formed on date however you did not submit a copy of any conformed organizing document showing that you are either a corporation or association properly organized for exempt purposes within the meaning of sec_501 you also failed to provide proposed budgets as part of your application your primary activity as represented in your application will be the operation of a debt management program involving debt negotiation and debt settlement on page one of your program overview you stated that you will offer a‘ our analysis of the information you provided indicates that your primary activity will be the promotion and sale of debt negotiation and debt settlement services to the general_public your board_of directors will be comprised of three individuals two of these individuals have work experiences that are concentrated in sales marketing and advertising the other individual has been employed as a secretary you stated that the owner of your organization is its sole employee she is also president of the board_of directors you have projected her salary at dollar_figure per year you also indicated that the employee will work from monday through friday pm saturday pm and sunday by appointment your response to our letter dated date indicated that you plan to have an you stated that you will advertise and advertising budget of between dollar_figure promote your business through the use of the following language and dollar_figure your program overview’ also serves to aggressively advertise and promote your debt negotiation and debt settlement services for example you made the following statement settling debts as you save money we negotiate your balances to creditors following assertion in as little as months all of your unsecured debts will be settled and additionally you made the _ the program overview included a discussion of debt consolidation and bankruptcy you also provided a copy of an in-take form a form to create a budget and two forms with which to calculate your net_worth you stated that your sole source of revenue will come from payments received from creditors however it has been our experience and that of the federal trade commission ftc that organizations involved in debt settlement and debt negotiation allow clients to accumulate sufficient money to both pay the creditor a certain amount and pay you an up-front fee these fees are often substantial and may include a fee to establish the account with the creditor and a monthly service fee some of these organizations get an additional percentage of any savings realized through the debt settlement see attached press release from ftc you did not provide a copy of any agreements to be used in your arrangements with creditors or clients that would explain and clarify your fee plan nor have you provided any information that would indicate creditors pay you rather than that your fees are generated through the funds paid in by your clients you indicated that your rent payment will be dollar_figure did not provide a copy of a lease agreement or any information regarding the terms of your lease per month however you sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt quug28u41 sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1 c -1 d ii of the regulations provides that an organization is not in 70_tc_352 the court found that a in 276_f2d_476 cir the organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests court denied tax exemption to an organization in part because its net_earnings were distributed to its shareholders for their personal benefit the founder of the organization and his two sisters were the only shareholders these three and two of their spouses were the organization's trustees the court found that the organization was operated as a business ultimately producing substantial revenues for its operators high enough to recoup all projected costs and to produce a profit moreover it did not appear corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit educational nor scientific but rather commercial in addition the court found that the organization’s financing did not resemble that of the typical 501_c_3_organization it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set its primary purpose was not charitable that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in easter house v united_states 846_f2d_78 fed cir aff'g cl_ct the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because it operated for a substantial commercial purpose rather than for the exempt purposes of providing educational and charitable services to unwed mothers and children the services for unwed mothers and children were merely provided incident to the organization’s adoption service business the agency’s operation was funded completely by the fixed fees charged adoptive parents it relied entirely on those fees and sought no funds from federal state or local sources nor engaged in fund raising programs nor did it solicit contributions moreover the court found that adoption services do not in and of themselves constitute an exempt_purpose in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations in revrul_61_170 1961_1_cb_112 an association composed of professional private duty nurses and practical nurses which supported and operated a nurses’ registry primarily to afford greater employment opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization's activities the primary benefit of these activities was to the organization’s members the credit repair organizations act croa u s c section et seq effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c section 1679b sec_501 organizations are by definition excluded from regulation under the croa the croa defines a credit repair organization as a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- i improving any consumer's credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c section 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission’s policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j in ftc v gill 265_f3d_944 cir affg 183_fsupp2d_1171 the appellate court inferred that a credit repair organization that first promised a free consultation but charged fees in advance of the full performance of services was being operated as a charity primarily for purposes of evading regulation under the croa revproc_90_27 1990_1_cb_514 provides in part that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere statement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned and the nature of the contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued an organization must establish through the administrative record that it is organized and operated as a sec_501 organization denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met american science foundation v commissioner tcmemo_1986_556 82_tc_215 pius xil academy v commissioner tcmemo_1982_97 exempt status can be recognized in advance of operations if proposed operations can be described in enough detail to permit a conclusion that the organization will clearly meet the requirements of sec_501 american science foundation v commissioner tcmemo_1986_556 the organization has the burden of providing sufficient documentation or other substantive information regarding its activities and operations which would establish entitlement to tax-exempt status information that is vague or nonspecific is not sufficient to meet the requirements under sec_501 tully v commisioner t c memo based on our analysis of the information you submitted we conclude that your failure to submit a conformed organizational document showing that you are organized for educational and charitable purposes within the meaning of sec_501 of the code does not allow you to satisfy the organizational requirements to be recognized as exempt under c in addition your failure to provide an organizational document of any type leads us to conclude that you are operated as a sole_proprietorship moreover you do not satisfy the operational requirements to be recognized as exempt under sec_501 of the code in fact the administrative record demonstrates that you will operate for the substantial non-exempt purpose of operating a commercial business another non-exempt purpose will be your operation to avoid regulation under croa in addition you have not established that your income will not inure to the benefit of your president and sole employee that you will be operated in the manner of a commercial business is reflected in the fact that your revenue will come exclusively from fees received from the promotion and sale of financial services consisting of debt negotiation and debt settlement to the general_public moreover the language to be used in your advertising efforts including your program overview clearly demonstrates that you will aggressively market your services to the general_public in the manner of an ordinary for-profit business you also have not provided any evidence that the fees to be charged to clients are any less than would be paid_by individuals serviced by a for-profit debt settlement and debt negotiation company in airlie foundation v commissioner supra one of the factors considered in assessing commerciality was the extent and degree of below cost services provided you provided no evidence that your clients will ever receive free services or services according to their ability or pay moreover you have provided no evidence that your fees will bear any relation to the costs of providing your service and will not be a purely profit-making tool you have provided no economic rationale for the amount you will charge for your services you have provided no financial studies or other information that would justify the amount of any particular fee you have not shown that you will receive any support from contributions from the general_public government or private_foundation grants or assistance from the united way in fact you have no fundraising program to solicit such contributions by comparison for-profit business enterprises are supported by fees paid_by those who receive services while charitable institutions often do provide services to individuals the cost is generally subsidized by contributors who do not receive anything in return in b s w group inc v commissioner supra the court cited lack of solicitation and sole support from fees as negative factors for exemption see also easter house v united_states supra negotiation services to the general_public you have not shown that revenue for operation of your debt settlement and debt negotiation services will be used for any purpose other than to cover operating_expenses like any ordinary commercial business your expenditures will apparently be used almost exclusively to pay salaries and other expenses the limited financial information you provided showed expected expenditures_for salary and rent you have not provided any information to indicate that you plan to dedicate significant revenue to activities involving educational and or charitable programs in having a paid staff with no volunteer help and having no direct expenditures_for charitable and educational_purposes you are similar to the organization described in easter house v united_states supra where the court determined that the organization was not exempt because its conduct of adoption services activity was in furtherance of a non-exempt commercial purpose thus the totality of the facts and circumstances show that you will be operated for the substantial non-exempt business_purpose of selling debt settlement and debt your apparent attempt to avoid regulation under the croa also indicates that you will be operated for a substantial non-exempt purpose see u s c section et seq this statute imposes restrictions on credit repair organizations including forbidding advance_payment before services are fully performed u s c section 1679b as stated above the courts have interpreted the croa so as to apply to the activities of credit repair organizations the information you provided can only be interpreted as evidence that you will charge an advance fee a practice forbidden to for-profit organizations under the croa your debt negotiation and debt settlement program will most likely require that prospective clients pay up- front fees based on the information you have submitted it appears that you are seeking exemption as a charitable_organization because your activities would not otherwise be permitted a commercial for-profit corporation in this regard you are similar to the organization described in ftc v gill supra in that one of your purposes appears to be evading regulation under the croa sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirements of this subsection an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests your board_of directors rather than being representative of a broad cross-section of the community is controlled by your president and owner you are similar to the nurses’ registry described in revrul_61_170 in that your primary purpose appears to be to providing an employment opportunity for her the information you provided clearly states the she will be the only compensated employee even if we concluded that the public received some benefit from your activities the primary benefit of your activities will most likely be realized by your owner because your owner effectively controls your board_of directors we also cannot conclude that your assets will not inure to her benefit this is especially the case when we consider that you are operating as a sole_proprietorship and have no charter or bylaws that state the limits of her power and also define her rights and obligations as an owner board member and employee your president appears to be your founder and sole owner and as such she has unfettered control_over all matters including her own compensation and other financial matters thus your board as presently constituted without an organizing document has inherent conflicts of interest in all decisions that would be rendered on financial and other matters see easter house supra in which the taxpayer similarly failed to show that no part of its earnings inured to the benefit of any private individual also see birmingham business college supra where the organization was controlled by the founder and his family members revproc_90_27 requires an applicant to submit sufficient information during the application process for the service to conclude that the organization is in compliance with the organizational and operational requirements of sec_501 before a ruling is issued you failed to provide a conformed copy of any organizing documents you failed to provide projected budgets showing all income and expenses you failed to provide a copy of your lease agreement you failed to provide copies of agreements to be entered into with clients and furthermore you failed to fully and completely respond to all of the questions raised creditors in our letter dated date the vague and nonspecific information and documentation you provided does not meet the burden of showing that your activities and operations are such that you are entitled to recognition of exemption under sec_501 see tully supra accordingly we conclude that you are not organized or operated exclusively for purposes with the meaning of sec_501 of the code and you do not qualify for exemption under that code section you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an if you individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements
